Citation Nr: 9902010	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-50 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
left ulnar nerve neuropathy.

2. Entitlement to an evaluation in excess of 40 percent for 
right femoral nerve neuropathy. 


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.  This case is 
under the jurisdiction of the Regional Office (RO) in 
Louisville, Kentucky.

In an August 1998 statement, the veteran claimed that his 
non-service-connected back disability was medically linked to 
his nerve injury residuals for which he is receiving VA 
compensation under 38 U.S.C.A. § 1151 (West Supp. 1998).  
Moreover, the veteran sent private medical records, received 
at the RO in November 1998, addressing his back disability.  
Therefore, the veteran appears to be raising a separate claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.  This matter is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left ulnar and right femoral 
nerve neuropathies are so severe as to warrant a 100 percent 
schedular rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claims of entitlement to increased 
ratings for left ulnar and right femoral nerve neuropathies.


FINDINGS OF FACT

1. The veterans left ulnar nerve neuropathy is currently 
manifested by sensory dysthesia involving the palmar 
aspects of the index and middle fingers of the left hand, 
full left wrist flexion, hyperextension of the left wrist 
to 60-70 degrees against resistance, and diminution in 
left ulnar nerve function, with residual sensory motor 
dysfunction, productive of severe impairment. 

2. The veterans right femoral nerve neuropathy is currently 
manifested by a decrease in size of the right lower 
extremity when compared to the left and sensory dysthesia 
involving the medial and anterior aspects of the right 
thigh, productive of at least severe impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
left ulnar nerve neuropathy have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.124a, 
Diagnostic Code 8516 (1998).

2. The criteria for an evaluation in excess of 40 percent for 
right femoral nerve neuropathy have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.124a, Diagnostic Code 8526 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the claims for 
increased evaluations are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claims for increased evaluations and 
that no further assistance to the veteran with respect to 
these claims is required to comply with 38 U.S.C.A. 
§ 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disabilities at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which the 
veteran seeks increased evaluations.  Where service 
connection has already been established and an increase in 
the disability rating is at issue the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The RO granted service connection under the provisions 
38 U.S.C.A. § 1151 (West 1991) for left arm/hand and right 
leg nerve damage in the September 1995 rating decision on 
appeal.  A 30 percent rating for left ulnar nerve neuropathy 
and a 20 percent rating for right femoral nerve neuropathy 
were assigned.  Those ratings were based upon the results of 
a June 1995 VA examination of the veteran.

The June 1995 VA examination revealed no clubbing, cyanosis, 
edema, or bruits of the extremities.  Full strength of both 
upper extremities and decreased bulk in the right calf with 
normal tone throughout were observed.  Reflexes were 1/4 
bilaterally in the upper extremities and 2/4 in the right 
lower extremity.  Toes were down going bilaterally and 
sensory examination revealed decreased pin prick sensation in 
the right lower extremity and anterior thigh.  The veterans 
gait was noted to be normal.  The examiner reported that the 
examination was consistent with right femoral and left ulnar 
neuropathies related to the veterans prior VA surgeries.

March 1996 nerve conduction studies performed as part of a VA 
compensation and pension examination were normal for the left 
upper extremity and right leg, although electromyographic 
studies were not performed.

The veteran underwent a VA Aid and Attendance/Housebound 
examination in July 1997.  The examining physician noted that 
in addition to his left arm and right leg nerve impairment 
the veteran suffered from severe cervical and low back 
problems.  Subjective complaints included inability to grasp 
a fork, a need for assistance with hygiene, eating, shaving, 
and dressing, and an inability to walk more than 15 yards 
without assistance.  Biceps and triceps reflexes were normal, 
and radial knee jerks were normal and equal, bilaterally.  
Ankles jerks were somewhat diminished and plantar responses 
were normal.  The examiner noted diminution of sharp pain 
over the volar aspect of the little finger and lateral aspect 
of the fourth finger as compared to the thumb, index, and 
middle fingers.  The veteran did not exhibit a claw hand.  
The examiner did note that the right lower extremity appeared 
substantially smaller than the left.  The veteran was able to 
touch the tip of his thumb to the tip of each finger and the 
base of the little finger, bilaterally, in a somewhat 
clumsy manner.  The veteran was able to make fists, 
although the fist was somewhat weaker on the left.  He could 
also spread his fingers apart and touch them together, 
however, this was achieved in a somewhat clumsy manner 
with respect to both hands.  Full flexion of both wrists and 
hyperextension to 60-70 degrees against resistance were 
noted.  After conducting range of motion studies on the 
veterans hands, ankles, and feet, the examiner diagnosed, 
inter alia, diminution in function of the left ulnar nerve 
with residual sensory motor impairment and injury to the 
right femoral nerve with weakness.

In a rating decision in November 1997, the evaluations 
assigned for the disabilities at issue were increased to 40 
percent, effective July 29, 1997. The combined evaluation 
became 60 percent.  

At his November 1997 VA compensation and pension examination, 
the veteran complained of numbness and tingling paresthesia 
in the left hand involving the index, middle fingers, and 
parts of the left forearm.  He also complained of pain and 
numbness of the anterior medial aspects of the right thigh.  
Nerve conduction studies were reported to be normal.  No 
other abnormalities were noted.  The examiner wrote that the 
veteran gave inconsistent responses in the examination.  The 
veteran did complain that his numbness and paresthesia 
interfered with his daily activities and that he required 
assistance with hygiene, dressing, shaving, washing, and 
eating.  The veteran was able to walk from his wheelchair to 
the examination table without assistance.  His right thigh 
measured 1.5 to 2 centimeters shorter than the left.  The 
examiner noted that there did not appear to be any 
significant motor impairment of the right thigh or left arm, 
however, it was also noted that the veteran did not fully 
cooperate with examination of those extremities.  The 
examiner explicitly noted that no pain on joint motion was 
elicited during the examination.  After a thorough 
neurological examination, the examiner concluded that the 
veteran exhibited sensory dysthesia involving the medial and 
anterior aspects of the right thigh and the palmar aspects of 
the index and middle fingers of the left hand.  It was noted 
that the veterans sensory changes were consistent with an 
accidental or traumatic injury to a peripheral nerve, 
however, the examiner stated that there was no objective data 
from nerve conduction studies to confirm the subjective 
complaints.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veterans claims file bearing in mind that the ratings 
represent the average impairment in earning capacity 
resulting from the veterans disabilities and their residuals 
in civil occupations.  38 C.F.R. § 4.1.


I.  Left ulnar nerve neuropathy

The veteran is currently rated as 40 percent disabled for his 
left ulnar nerve neuropathy, representing severe incomplete 
paralysis of a major extremity.  A rating of 60 percent 
disability is warranted for complete paralysis of the ulnar 
nerve exhibited by the griffin claw deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

After a thorough review of the clinical results noted above, 
the Board finds that a rating in excess of 40 percent for 
left ulnar nerve impairment is not warranted.  The veteran 
simply does not demonstrate the complete paralysis of the 
left ulnar nerve envisioned in the 60 percent rating.  
Objective findings were consistent with the veterans 
complaints of numbness and tingling and were not indicative 
of complete paralysis.  The veteran was able to touch his 
thumb to each of his fingers and he did not exhibit any 
griffin claw deformity.  Moreover, atrophy of the dorsal 
interspace and thenar and hypothenar eminences was not found 
upon objective examination, and the veteran was able to form 
a fist with the left hand, albeit in a somewhat weaker 
fashion than the right.  Given that the veteran does not 
exhibit the signs of complete paralysis of the left ulnar 
nerve, an increased rating is not in order.  Id.

II. Right femoral nerve neuropathy

The veteran is also rated as 40 percent disabled for his 
right femoral nerve neuropathy.  This is the maximum 
schedular rating permissible for impairment of the anterior 
crural nerve  (femoral).  38 C.F.R. § 4.124a, Diagnostic Code 
8526.  Consequently, an increased rating for this disability 
would be allowable only on an extraschedular basis.  The RO, 
in its May 1998 supplemental statement of the case, provided 
the veteran with the standards for entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  With respect to both disabilities for 
which increased ratings are sought, the record before the 
Board does not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule. 

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
the disabilities in question have not been shown to more 
nearly approximate the criteria for the next highest 
available rating.  38 C.F.R. § 4.7. 


ORDER

Entitlement to an evaluation in excess of 40 percent for left 
ulnar nerve neuropathy is denied. 

Entitlement to an evaluation in excess of 40 percent for 
right femoral nerve neuropathy is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
